Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that he was denied due process of law in violation of his rights under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no denial of any of appellant’s constitutional rights. [See 16 hi Y 2d 1014.]